Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
Applicant’s argument – (page 7) Firstly, Noda does not disclose the technical features ‘establishing a background model according to a first frame image in the video frames; performing a foreground detection on each video frame other than the first frame by using the background model’ in the pending claim 1. Instead, the processing in Noda is performed with only a state serving as the particle zl(1)t having high foreground observation likelihood p(xt|zi( 14) as an object by applying the particle filter, and with a process of re-sampling of a particle, calculation of state estimation for a state that a foreground becomes with low possibility may be omitted, as recited in paragraphs [0206] and [0504]. That is, the information processing device in Noda successively estimates parameters of a model using the probability model most-likely estimation method (EM (Expectation Maximization) algorithm) based on image observation series on which experience of object operations and so forth are reflected.
However, the present disclosure establishes a background model according to a first frame image in the video frames and performing a foreground detection on each video frame other than the first frame by using the background model, rather than the particle having a high likelihood.
Examiner’s response – Examiner believe the argument is focus on the lack of teaching regarding the establishing a background model and instead the cited prior art Noda et al focus on foreground observation. Examiner thank the applicant for the detailing the technical detail of Noda et al, which the claim language does not claim, thus not considered during examination.
	A review of the claim language state the establishment of the background model but no further claims on the detail on how that background model is generated. Noda et al expressly stated in figure 3 and 0021, as well as 0079, where background visible model (.mu..sup.w=.tau..sup.w, and the observation image x.sup.t is generated. Since the claim does not claim any detail on the creation of the background model Node et al mere mention of background generated is view as sufficient to address the claim language of establishing a background model. 
	Noda et al does also teaching foreground observation because the claim have required it. A review of the claim language:
Claim 2 claims to perform the foreground detection in each video frame, locating foreground point, and statistical analysis of the foreground, as well as tracking.
Claim 3 claims focuses on statistical analysis of the foreground points
	Please amendment these argued details into the claim language to be considered for examination. Examiner advise amendment with cited objected claim language to advance the instant application to allowance. 



Applicant’s argument – (page 8) Secondly, Noda does not disclose the technical features ‘obtaining a distribution of optical flow points within a preset area of the rotation axis center: and determining a rotation direction of the rotation target according to the distribution of the optical flow points within the preset area’ in the pending claim 1. The information processing device in Noda does not use the optical flow points within the preset area and does not relate to the optical flow points. Moreover, Noda cannot quickly calculate and obtain the rotational clock direction of the rotation target.
Examiner’s response – Examiner respectfully disagrees. Noda et al summarized in 0005 where an image area alone where the object is moving using image difference or optical flow or the like is extracted, where the image area alone address the preset area and the optical flow address the distribution of optical flow point in that image area of interest. 
	In addition to cited figures and paragraphs Office Action below, Noda et al further detail in 0085 where the foreground’s mass center of gravity, point-in-time/optical flow, speed change of time are consideration in the disclose equation 3. 0086 further detail where the foreground also considered rotation angle with local coordinate/target area, where the direction can be easily calculated by one well known in the arts. 
	Regarding Noda et al cannot quickly calculated the rotation target, a review of the claim language the Examiner does not see any claim that require taking speed of calculation during examination. 
	Please amendment these argued details into the claim language to be considered for examination. Examiner advise amendment with cited objected claim language to advance the instant application to allowance.
Applicant’s argument – (page 8) Applicant argues: Moreover, Nielsen relates to a system and a method for tracking mobile objects using cameras and tag devices, and only discloses tracking a mobile object by using one or more tag devices attached to the mobile object. Therefore, the technical scheme of Nielsen is totally different from Noda and the present disclosure, and the skilled in the art cannot combine the technical schemes of Nielsen and Noda, or modify the technical scheme of Noda by Nielsen to convert the color images into grayscale images or quickly calculate and obtain the rotational clock direction of the rotation target.
Therefore, Applicant respectfully submits that claims 7 and 16 are patentable over the combination of Noda and Nielsen and respectfully requests withdrawal of the rejections of claims 7 and 16.
Examiner’s response – Examiner respectfully disagree and direct to Nielsen et al teaches in 0440 where computer vision extract and observed bounding box around mobile object for optical flow and velocity of feature points, which view as the same field that is claim 1 claim language “…obtaining a distribution of optical flow points within a present area…”. 
	Examiner view Noda et al and Nislsen in the same field of as the instant invention. 
Examiner hold rejection below. 
Please amendment these argued details into the claim language to be considered for examination. Examiner advise amendment with cited objected claim language to advance the instant application to allowance.

35 USC 101 – Claim Rejection
Applicant’s arguments, see Amendment, filed 3/22/2021, with respect to 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejections has been withdrawn from claim 9. 

35 USC 102 – Claim Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over NODA et al (US 2013/0243331).
Claim 1, similarly claim 9 and 10:
NODA et al (US 2013/0243331) teaches subject matter:
inputting continuous video frames comprising a rotation target (figure 16 teaches object/target in rotation; starting 0057 teaches image series taken with a video camera; figure 19 and starting 0320 teaches rotation motion of the object to detecting vector/direction);
establishing a background model according to a first frame image in the video frames (figure 3 teaches generation of foreground and background model; figure 13 and starting 0168 teaches background model #1/first frame)
performing a foreground detection on each video frame other than the first frame by using the background model, and determining a rotation axis center of the rotation target (figure 26 and starting 0415 teaches background model and motion model);
obtaining a distribution of optical flow points within a preset area of the rotation axis center (starting 0005 teaches motion of object with optical flow is extracted; figure 17 and starting 0301 teaches optical flow points with the rotation around center-of-gravity/rotation axis; figure 14 and starting 0223 teaches the block around the object/target, view as preset area); and
determining a rotation direction of the rotation target according to the distribution of the optical flow points within the preset area (figure 16 teaches the rotation direction; above teaches optical flow and preset area).
Regarding claim 9 is addressed by paragraph 0522 teaches stored on recorded medium 11. 
Regarding claim 10 is address by paragraph 0524 teaches CPU and paragraph 0530 teaches devices/systems.

Claim 2, similarly claim 11:
wherein the performing the foreground detection on each video frame other than the first frame by using the background model, and determining the rotation axis center of the rotation target comprises:
storing a sample set for each background point in the first frame image by the background model, so as to generate a background sample set (figure 3 and starting 0079 teaches a background model set where foreground model is superimposed on);
locating foreground points in each video frame other than the first frame according to the background sample set (figure 3 and starting 0079 teaches foreground video model u1 and u2 are view as foreground points);
performing a statistical analysis on the foreground points in each video frame other than the first frame and determining a foreground image area of the rotation target (starting 0056 teaches using probability model to estimate image observation series; aboe teaches frames, foreground model and rotation target/object L); and
taking a center point of the foreground image area as the rotation axis center of the rotation target (figure 17 teaches foreground image/object rotating axis center around center-of-gravity).
Regarding claim 11 is addressed paragraph 0522 teaches stored on recorded medium 11. 

35 USC 103 – Claim Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NODA et al (US 2013/0243331) in view of NIELSEN (US 2016/0379074).
Claim 7, similarly claim 16:
NODA et al teaches all the subject matter above, but not the following which is taught by NIELSEN (US 2016/0379074):
determining whether input video frames are color images (starting 0366 teaches captured color images); and
when the video frames are the color images, converting the color images into grayscale images (starting 0366 teaches convert color to greyscale image).
NODA et al and NIELSEN are both in the field of image analysis especially tracking object rotation direction in image streams/video such that the combine outcome is predictable.
It would have been obvious to one skill in the art at the time of the invention to modify NODA et al by NIELSEN to covert color to grayscale image for purpose of FFC detection (foreground feature cluster) as taught by NIELSEN in paragraph 0012.
Regarding claim 16 is address by paragraph 0524 teaches CPU and paragraph 0530 teaches devices/systems.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jepson et al (US 2003/0219146) teaches Visual motion analysis method for detecting arbitrary numbers of moving objects in image sequences
Hildreth (US 2008/0166022) teaches Manipulation Of Virtual Objects Using Enhanced Interactive System
Kurata (US 8,446,957) teaches Image processing apparatus and method using extended affine transformations for motion estimation
NODA et al (US 2013/0243331) teaches INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND PROGRAM
NIELSEN et al (US 2016/0379074) teaches SYSTEM AND A METHOD FOR TRACKING MOBILE OBJECTS USING CAMERAS AND TAG DEVICES
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on (571) 272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663